El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los peticionarios alegan haber sido designados por el Or-*415ganismo Central Directivo del Partido Liberal Puertorri-queño como observador y observador sustituto respectiva-mente de tal Partido con voz y voto en la Junta Insular de Elecciones; que dicho Partido es un partido político debida-mente inscrito en la Secretaría Ejecutiva de Puerto Rico, con candidaturas generales y locales en toda la Isla, incluyendo la de Comisionado Residente en Washington, y con 42,204 elec-tores, que constituyen más del 15 por ciento del número total de electores capacitados que votaron en las últimas eleccio-nes generales para Comisionado Residente; que el Partido Liberal Puertorriqueño llevó a cabo, previa convocatoria de su Comité Directivo, una asamblea magna o convención en que se ratificaron las candidaturas inscritas por petición en la Secretaría Ejecutiva y se adoptó el programa político y económico del Partido, así como su reglamento; que el de-mandado Chas. H. Terry, Superintendente General de Elec-ciones, y los otros demandados, Bolívar Pagan, en represen-tación del Partido Socialista y Leopoldo Figueroa en repre-sentación del Partido Unión Republicana, componen la Junta Insular de Elecciones según está actualmente constituida; y, por información y creencia que los Partidos Socialista y Unión Republicana tienen concertado un pacto, electoral que los convierte de hecho en un solo partido con doble represen-tación en dicha Junta Insular de Elecciones.
Se solicita se declare que la sección primera de la vigente Ley Electoral y de Inscripciones, según quedó enmendada en 1924 (Leyes de ese año, pág. 3) es nula, anticonstitucional e ineficaz en cuanto a ciertos requisitos del disponiéndose que aparece en la misma, así como que se dicte un auto perentorio de mandamus ordenando a la Junta Insular de Elecciones a reconocer a los peticionarios como observador y observador sustituto, respectivamente, con voz y voto como representan-tes del Partido Liberal Puertorriqueño en dicha Junta.
La Sección de referencia lee en parte como sigue:
“Se establece una junta permanente de elecciones que se com-*416pondrá de un Superintendente General de Elecciones, como presi-dente, quien será designado por el Gobernador, con el' consejo y consentimiento del Senado de Puerto Rico, y de dos personas repre-sentando los dos partidos políticos principales de la Isla según más-adelante se definen en la presente, y de un substituto de cada uno de diclios miembros, que serán nombrados por el Gobernador a pro-puesta de los organismos directivos centrales de dichos partidos; Disponiéndose, no obstante, que el organismo directivo central de cualquier partido político cuyo candidato para Comisionado a los Estados Unidos hubiese obtenido veinte por ciento o más del total de votos depositados en las urnas para aquel cargo en las preceden-tes elecciones, tendrá el derecho de nombrar un representante y un substituto que será designado por el nombre de 'observador,' quien disfrutará de todos los derechos y privilegios de los miembros de-dicha junta, y tendrá voz, pero no voto en sus deliberaciones y de-cisiones. ’ ’
El caso de Martínes Nadal v. Saldaña, 38 D.P.R. 446, en que descansan los peticionarios, no resuelve la cuestión ante nos. La mayoría de las otras autoridades citadas por los peticionarios enuncian principios generales de derecho constitucional y de hermenéutica legal. Ninguna de ellas tiende claramente hacia la conclusión de que un estatuto que creauna junta de elecciones y confiere representación “bipartidista” a los dos partidos políticos principales es inconstitucional por ser una restricción irrazonable del derecho al sufragio ó por alguna otra causa, toda vez que no extiende el privilegio de representación a todos los partidos políticos. La fraseología del disponiéndose es perfectamente clara. Nodeja lugar a dudas ni da margen a interpretaciones. El derecho a nombrar un observador es conferido a “el organismodirectivo central de cualquier partido político cuyo candidato para Comisionado a los Estados Unidos hubiese obtenidoveinte por ciento'o más del total de votos depositados en las urnas para aquel cargo en las precedentes elecciones,” no a la organización directiva central de cualquier partido político organizado por petición y convención con o sin determinadonúmero de electores capacitados que votaron en las elecciones precedentes. La aseveración de que tal observador “ten.-*417drá voz pero no voto” en las'deliberaciones y decisiones de la Junta es igualmente inequívoca.
 Se presume que el estatuto es constitucional. De ser inconstitucional, incumbe a los peticionarios establecer ese hecho. La petición y las autoridades citadas en apoyo de la misma 110 demuestran que el disponiéndose de que se trata o la sección en su totalidad equivalgan a una reglamentación del ejercicio de la franquicia electoral o que tal reglamentación sería inconstitucional por equivaler a un entorpecimiento indebido del derecho al sufragio. Enfocado desde cualquier otro ángulo el precepto puede o no ser irrazonable, absurdo, arbitrario o injusto. No está dentro de las atribuciones o potestad de este tribunal modificar o enmendar la ley mediante legislación judicial a guisa de interpretación estatutaria. Véase 25 E.C.L. págs. 1018, 1019, 1022, 1024 y 1027 citado por los peticionarios.
Véase además 9 R.C.L. 1013, 1014, sección 33, 20 C. J. 92, sección 73; idem 91, sección 70.
Ninguno de los miembros de esta corte duda de lo deseable que es llevar a un representante del Partido Liberal Puer-torriqueño a la Junta Insular de Elecciones como observador. Esto no puede hacerse bajo la ley tal y como ahora rige. La cuestión de una enmienda, ya sea como cuestión de juego lim-pio o como una garantía adicional de una elección honrada e imparcial, es, repetimos, cuestión que incumbe a la legis-latura.
Prueba plena de la alegación relativa a la existencia de un entendido entre los dos partidos principales, equivalente a una fusión, presentaría quizá una cuestión más seria. Es obvio que en la ley vigente la legislatura dejó de prever o de adoptar disposición alguna para tal posibilidad. No vemos cómo esta corte podría suplir la omisión. No obstante, si los peticionarios están preparados para probar el pacto alegado, se les dará, previa solicitud suya, la oportunidad de hacerlo así y de demostrar, si pueden, que tienen derecho al auto *418por este fundamento. Si no se presentara moción alguna dentro de tres días, se declarará sin lugar la petición.
Mayo 31, 1932.
EN MOCION DE RECONSIDERACION Y PRORROGA
Los peticionarios nos piden ahora una nueva vista, la oportunidad de presentar alegato, y una prórroga de tiempo para ofrecer, evidencia en apoyo de la alegación respecto a la existencia de un pacto electoral.
El primer fundamento de la moción es que, al terminar la vista del 18 de abril, esta corte concedió sólo 24 horas para la radicación de un memorándum de autoridades y no dió a las partes la oportunidad de someter alegatos. Este caso fue señalado originalmente para abril 21. Los peticionarios com-parecieron inmediatamente y solicitaron que se adelantara la vista para el 18 de abril. Así se ordenó. Debieron estar preparados para presentar su caso para aquel entonces. Nada dijeron en punto a alegatos, como tampoco solicitaron más de 24 horas para radicar memorándum. Un alegato hu-biera sido objeto de cordial acogida, y todo el tiempo nece-sario para su preparación hubiera sido otorgado a solicitud.
El segundo motivo de la moción es que, a causa del trans-curso de dieciocho días entre la vista y el fallo, el tribunal no podía recordar los principales argumentos en que se ba-saron los peticionarios, y, por ende, no consideró la cuestión principal. Esta contención se consigna nuevamente en más palabras como el tercero y cuarto motivos de la moción.
 A los peticionarios los representaron en la vista tres abogados. Uno de ellos, el primero en dirigirse al tribunal, planteó la teoría que ahora nuevamente se expone como los fundamentos segundo, tercero y cuarto de la moción de reconsideración. Es, en síntesis, que las secciones 1 y 13 de la Ley Electoral no regulan, ni pueden regular, los derechos de los partidos políticos, porque éstos no existen ni están reconocidos como entidades con personalidad jurídica o civil distinta a los electores que los constituyen; que los electores, *419como partes constitutivas de los partidos políticos, y el de-recho de tales electores al voto, son los únicos que pueden ser objeto de reglamentación; y que si la ley regula el dere-cho al sufragio, no los derechos de los partidos políticos orga-nizados por petición o convención o en alguna otra forma, un grupo de electores capacitados que votaron en las prece-dentes elecciones para el cargo de Comisionado Residente, al agruparse después bajo cualquier nombre común están, ante los ojos de la ley (in contemplation of law), dentro del espí-ritu y significado del estatuto, y debe estimarse que ha ha-bido por su parte un cumplimiento substancial del requisito relativo a los votos depositados en las elecciones precedentes, para tener esos electores derecho a estar representados en la Junta Insular de Elecciones.
El caso fue sometido y discutido oportunamente, y con posterioridad se eligió al infrascrito para redactar un me-morándum que se adoptó después como la opinión del tribunal. Antes del turno final, que se hizo dentro de la semana anterior a la fecha de la opinión, la corte había considerado y descartado la teoría de los peticionarios arriba bosquejada. Ni había olvidado ni pasó por alto la argumentación de los señores letrados. Antes de poderse llegar a una conclusión definitiva, sin embargo, los abogados de los peticionarios ha-bían hecho indagaciones sobre el caso. Esto daba la impre-sión de que los peticionarios interesaban una pronta deter-minación de la controversia principal más bien que una dis-cusión cabal de todos y cada uno de los puntos presentados.
Las únicas autoridades citadas por los peticionarios en su memorándum en apoyo de la teoría arriba esbozada fueron los casos de Barceló v. Saldaña, 42 D.P.R. 254, y Martínez Nadal v. Saldaña, 38 D.P.R. 463. Ninguna otra se menciona en la moción de reconsideración. La opinión en el caso de Barceló v. Saldaña contiene un extracto del de Davis v. Hambrick, 58 S. W. 779, 780, y otro del de Morrow, v. Wipf, 115 N. W. 1121, 1126 y 1127. Lo que la corte resolvió en *420Davis v. Hambrick está correctamente expresado en el sumario, así:
“Como los tribunales no tienen la potestad de intervenir con el criterio del más alto tribunal de un partido político en una materia que envuelve el régimen del partido, la decisión del comité central del Partido Republicano en el sentido de que ciertas personas cons-tituían el comité ejecutivo republicano de cierto condado, y de que determinado miembro de ese comité era su presidente, es final y concluyente. ’ ’
El extracto de Morrow v. Wipf, se explica por sí mismo. Helo aquí (bastardillas nuestras):
. Los partidos políticos no son criaturas de la ley. Existen independientemente de los estatutos; y tienen poderes inherentes para reglamentar sus propios asuntos sólo¡ con sujeción a aquellas res-tricciones legislativas que hayan sido legalmente promulgadas.
• “. . . Los partidos políticos surgen de la asociación voluntaria de los electores. No existen por ministerio de la ley; y poseen ple-nos poderes en cuanto a sus propios asuntos á falla de reglamenta-ción legislativa.”
Expresiones similares y varias definiciones. pueden ha-llarse en 49 C. J. 1074, 1075 y 1076, sección 15, donde 'se dice, entre otras cosas, que “en ausencia de una definición estatutaria, puede acudirse a la significación generalmente aceptada del término,.” y que “a falta de precepto legislativo, un partido político se rige por sus propios usos y establece sus propias reglas.”
No precisamos sutilizar acerca del significado de pala-bras y frases. La Ley Electoral y de Inscripciones no define las palabras “partido político.” Por virtud de los términos de la sección 14, “partidos principales5’ son “los dos parti-dos políticos cuyos candidatos para Comisionado a los Esta-dos Unidos obtuvieron el mayor número de votos, en primero y segundo término, depositados para aquel cargo en las pre-cedentes elecciones.” El “partido de la mayoría,” es “el partido político cuyo candidato para Comisionado a los Es-tados Unidos obtuvo el mayor número de votos para candi-*421dato para dicto cargo en las elecciones precedentes.” Un “partido organizado” es aqnel “partido político cnyo candi-dato para Comisionado a los Estados Unidos obtuvo nn veinte por ciento o más de la totalidad de votos para todos los can-didatos para aquel cargo en las elecciones precedentes.” Aqní y en la sección primera la legislatura trata de partidos políticos como tales, no con el elector individual directamente. Aquéllos se clasifican con arreglo a la pujanza que se de-muestre por el resultado de las elecciones anteriores. Las palabras “grupo de electores” o “asociación de electores” pueden substituirse doquiera se usen las palabras “partido político.” Un mero juego de palabras no puede afectar el resultado. Los hechos son inflexibles.
La sección primera provee representación “bipartidista” en la Junta de Elecciones. Esta representación se confiere a los dos partidos principales. Cualquier partido político “cuyo candidato para Comisionado a los Estados Unidos hu-biese obtenido” determinado tanto por ciento “del total de votos depositados en las urnas para aquel cargo en las pre-cedentes elecciones,” tiene derecho a. un observador. “Un grupo de electores capacitados que votaron en las elecciones precedentes para Comisionado a Washington, ’ ’ y que se unie-ron después bajo un nombre común, no están, “ante los ojos de la ley, dentro del espíritu y significado del estatuto, ” y tal votación y organización subsiguiente no pueden “estimarse como un cumplimiento substancial” del requisito estatutario, porque lo que el estatuto tiene por mira y exige es que tal grupo de electores haya tenido un candidato común para Co-misionado Residente en las precedentes elecciones, y no que un partido político posteriormente organizado deba compo-nerse de electores que votaron a favor o en contra del candi-dato de algún otro partido político en las elecciones anterio-res. El núcleo de electores conocido como el Partido Liberal Puertorriqueño no había surgido cuando se celebraron las úl-timas elecciones generales y, por consiguiente, como tal nú-*422cl'eo, jamás ha tenido candidato para Comisionado Residente. En realidad resolvimos la cuestión qne los peticionarios dicen ahora qne no fné decidida por nuestra anterior opinión cuando en la misma dijimos que:
"La fraseología del disponiéndose es perfectamente clara. No deja lugar a dudas ni da margen a interpretaciones. El derecho a nombrar un observador es conferido a 'el organismo directivo central de cualquier partido político cuyo candidato para Comisionado a los Estados Unidos hubiese obtenido veinte por ciento o más del total de votos depositados en las urnas para aquel cargo en las precedentes elecciones/ no a la organización directiva central de-cualquier partido político organizado por petición y convención con o sin determinado número de electores capacitados que votaron en las elecciones precedentes.”
El quinto fundamento de la moción es que este tribunal consideró el caso de Martínez Nadal v. Saldaña, supra, como inaplicable aunque en aquel caso había resuelto que la regla-mentación de la franquicia electoral debe ser razonable y que-la exigencia del 20 por ciento como requisito previo al de-recho de un partido organizado por petición a nominar can-didatos, era inconstitucional. Es inconcebible — dicen los abogados de los peticionarios — que una disposición estatuta-ria sea inconstitucional por impedir que el Partido Consti-tucional Histórico participe en las elecciones, y que una dis-posición parecida en la misma ley dejando huérfano al Par-tido Liberal Puertorriqueño de representación en la Junta de Elecciones, sea constitucional. Estamos harto conformes con los abogados en que al determinar qué tanto por ciento-ha de fijarse por la legislatura como mínimo, la misma vara de medir debe usarse en ambos casos. Si se puede o no hacer alguna distinción entre el derecho a nominar candidatos, ya por petición, ya por convención, y el derecho a representa-ción en la Junta Insular de Elecciones, es otra cuestión.. Nuestra opinión anterior, sin embargo, no hizo semejante distingo. La sección 36 de la Ley Electoral, tal como fue-enmendada en 1923, dispone que "Cualquier partido político» *423que hubiere depositado más del veinte (20) por. ciento del voto total de la Isla para Comisionado, a Washington en las precedentes elecciones generales, tendrá derecho a nombrar candidatos por medio de convenciones debidamente convoca-das.” Esa fue la disposición que consideramos en el caso-de Martínez Nadal. El Partido Constitucional Histórico había depositado más del 10 por ciento de la votación total de la Isla para Comisionado a Wáshington en.las- elecciones generales precedentes. No se suscitó la cuestión de la consr titucionalidad del requisito relativo a participación en las elecciones generales precedentes como condición previa a la nominación de candidatos por convención. Lo que este tribunal resolvió fué que el extremo respecto al 20 por ciento del requisito era irrazonable y, por tanto, anticonstitucional, y que habiendo el Partido Constitucional Histórico obtenido más del diez por ciento del vo.to total depositado en las urnas de las elecciones anteriores, tenía derecho a nominar candi-datos por convención. Volviendo ahora al caso de autos, la corte no dijo ni quiso significar implícitamente en su opinión anterior que la doctrina del caso de Martínez Nadal era ina-plicable al aspecto del 20 por ciento, del disponiéndose de la sección primera. Contrariamente, asumió sin resolverlo en forma expresa que el requisito del 20 por ciento contenido en el disponiéndose era irrazonable y, por ende, inconstitucional. En otras palabras, asumió, sin declararlo expresamente, que si el Partido Liberal Puertorriqueño hubiera nominado can-didato para Comisionado a los Estados Unidos y si tal can-didato hubiera recibido el 17 por ciento, o aun un tanto por ciento menor, del total de votos depositados para- los .candi-datos a ese cargo en las elecciones de 1928, los peticionarios entonces habrían tenido derecho a un puesto en la Junta Insular como observadores. La cuestión es que aunque el Par7 tido Liberal Puertorriqueño hubiera logrado las firmas de más del 20 por ciento de los electores que votaron para Co-misionado a los Estados Unidos en las elecciones preceden-*424tes, aun así no tendría derecho a representación en la Junta Insular de Elecciones al amparo de las disposiciones de la sección primera. Lo que el tribunal dijo en su previa opinión fué que el caso de Martínes Nadal v. Saldaña no resolvía la cuestión que estaba considerando. Nada bay en la moción de reconsideración que indique que el tribunal se equivocó.
 El sexto fundamento de la moción es que esta corte dejó de aplicar la regla de hermenéutica de que cuando una ley es susceptible de dos interpretaciones, una contraria a un derecho reconocido por la Carta Orgánica, y otra favorable a tal derecho, la última debe prevalecer. A esto sigue la aseveración de que el elector tiene un derecho constitucio-nal incuestionable a representación en la Junta Insular de Elecciones como un incidente de su derecho al libre ejercicio de la franquicia electoral, a fin de garantizar unas elecciones honradas e impareiales. El objeto y fin de toda interpreta-ción estatutaria es determinar el significado del estatuto de que se trate. Cuando ese significado lo expresa la Legisla-tura misma en términos claros e inequívocos, no hay margen ni excusa para interpretaciones. El tribunal dijo en su pri-mera opinión que la fraseología del disponiéndose era per-fectamente clara, y que no dejaba lugar a dudas ni daba mar-gen a interpretaciones. Ello no obstante, los abogados de los peticionarios aun asumen (según lo han hecho desde el principio, sin tratar de demostrarlo) que esto no es así. Tal como han hecho desde un principio, ellos continúan asu-miendo, sin intentar probarlo, que el elector tiene un dere-cho constitucional a ser representado en la Junta de Elec-ciones. Esto puede o no ser cierto. No habiéndose demos-trado nada a este respecto, no estamos preparados para asu-mir con los abogados que la representación individual o de partido en la Junta de Elecciones es el único medio posible de garantizar unas elecciones razonablemente justas e im-, parciales.
*425Según hemos demostrado, dos de los miembros de la Junta Insular de Elecciones representan a los dos partidos principales. Cada nno de esos dos miembros es designado por el Gobernador por recomendación de sn partido. El Presidente lo nombra el Gobernador con el consejo y consen-timiento del Senado. Los tres pneden ser destituidos por el poder nominador. A tenor de los términos de la sección 32 de la ley, toda persona cuya inscripción como elector baya sido cancelada, puede acudir a las cortes. La sección 89 dis-pone que el resultado del escrutinio de una elección puede ser revisado mediante certiorari. Una ley aprobada el 4 de mayo de 1931 (Leyes de ese año, página 449) prescribe el procedimiento para impugnar “la elección de funcionarios, excepto los miembros de la Legislatura y el Comisionado a los Estados Unidos.”
Puede admitirse que el derecho al voto lleva consigo el derecho a que ese voto se cuente en favor de los candidatos para quienes fué depositado. Puede darse por sentado que la maquinaria provista por la ley para conducir las elecciones deja mucho que desear, que vale más precaver que tener que remediar, y que la presencia de un observador en represen-tación de cada partido político cuyo nombre aparezca en la papeleta electoral, sería un medio efectivo de garantizar unas elecciones justas e imparciales. No se desprende que el de-jar de proveer respecto a tal observador sea un impedimento material del derecho al sufragio. ¿Puede cualquier miembro de la Junta Insular de Elecciones obtener la eliminación de un nombre de las listas de inscripción, o de un voto del es-crutinio oficial, salvo mediante colusión y con la connivencia de algún otro miembro? ¿Demuestran los hechos ante nos que los dos partidos adversarios ya representados en la Junta de Elecciones tienen un interés común de lisiar a un partido político nuevamente formado que no esté representado? ¿Puede este tribunal asumir con seguridad que los dos miem-bros de la junta nombrados por el Gobernador por recomen-*426dación, de los dos partidos principales coadyuvarían en la realización de ese designio? . ¿Puede asumir que en tal caso la nueva organización no hallaría voz y voto en la protesta del presidente? Si cualquiera o todos los miembros resul-taren corruptos, ¿se negaría a actuar el Ejecutivo? ¿Son los recursos de apelación, certiorari e impugnación inade-cuados ?
Tales son algunas de las cuestiones envueltas en la cues-tión más amplia respecto a si la Ley Electoral y de Inscrip-ciones, considerada en conjunto, fija cualquier limitación irra-zonable sobre el ejercicio de la franquicia electoral. Ninguna de ellas ha sido discutida adecuadamente por los abogados de los peticionarios. La mayor parte de ellas no han sido mencionadas.
El sétimo motivo de la moción es que esta corte no re-solvió y dejó en duda las cuestiones relativas a si la regla-mentación envuelta en las secciones 1 y 13 es irrazonable, absurda, arbitraria, desigual e injusta. Los letrados alegan que, fuera de cualquiera cuestión de inconstitucionalidad, la decisión de estas cuestiones es fundamentalmente necesaria a fin de determinar los derechos políticos de los peticionarios, “que constituyen un grupo considerable de opinión.” Esta corte, dicen ellos, pudo haber resuelto que aunque la legisla-tura tiene la facultad de reglamentar, tal reglamentación no puede ser desde ningún ángulo irrazonable, o absurda, o ar-bitraria, o desigual, o injusta. Las únicas autoridades' ci-tadas por los peticionarios en su memorándum original en apoyo de esta contención fueron 25 R.C.L. 1018, 1019, 1022, 1024 y 1027; y State Ex Rel McGrael v. Phelps, 35 L.R.A. (N.S.) 353. En la moción de reconsideración no se citan otras autoridades. Examinando el tomo 25 de Ruling Case Law en las páginas indicadas, leemos:
“256. Irrazonabüidad. Una de las reglas establecidas para la interpretación de estatutos es que éstos deben recibir una interpreta-ción racional y sensata, en caso de que su significado sea dudoso. Cuando la fraseología de un estatuto lo permita, debe evitarse una
*427iñMrpretación que conduzca a un resultado irrazonable. La regla contraria a que se dé una interpretación irrazonable a un esta-tuto, está, desde luego, sujeta a la limitación de que si la fraseología usada en la ley necesariamente prohíbe cualquiera otra interpreta-ción que no sea la de llevar a un resultado absurdo, la corte está en el deber de adoptar y de hacer cumplir tal interpretación.
“257. Absurdo. Si bien la legislatura puede aprobar legisla-ción absurda si así lo deseare, antes de que una corte adopte una interpretación que conduzca a un absurdo, deberá investigar si no hay otra interpretación posible que no lleve a tal resultado. Si la fraseología usada permite dos interpretaciones y de acuerdo con lina de ellas el estatuto es absurdo, si no dañino, mientras que de conformidad con la otra es razonable y beneficioso, debe evitarse aquella interpretación que conduzca a resultados absurdos. . . Em-pero, cuando el significado aparentemente' absurdo es indudable-mente el verdadero, la ley debe subsistir con tal significación o caer totalmente. Por absurdo se quiere decir aquello que deba ser con-siderado como moralmente imposible, que es contrario a la razón, o, en otras palabras, que no puede atribuírsele al hombre en el uso de sus sentidos. Si bien una interpretación literal de un estatuto no debe seguirse cuando la misma conduce a una consecuencia absurda, el hecho de que el efecto del estatuto en la forma en que se aplica a determinado caso pueda no ser equitativo, no lo convierte en ab-surdo en tal forma que justifique una desviación de su claro signi-ficado.
“258. Opresión o injusticia. Debe presumirse que no fué la intención de la legislatura que una ley resultara opresiva o injusta, y es regia de interpretación razonable y sabia resolver cualquier cuestión ambigua o absurda en un estatuto en favor de una apli-cación justa y equitativa de la ley. Los términos empleados por la legislatura no han de recibir una interpretación que esté en con-flicto con los principios reconocidos de justicia, si a ellos puede dár-seles otro significado que esté en consonancia con aquellos principios. Es regla universal en la interpretación de estatutos que si puede determinarse con claridad el espíritu de la ley, éste debe prevale-cer sobre la letra del mismo, y esto es especialmente cierto cuando las palabras precisas, de ser interpretadas en su significado corriente; conducen a una injusticia manifiesta. Pero cuando el len-guaje del estatuto es ciar® y libre de toda ambigüedad y clara su intención, la corte está en el deber de interpretar el estatuto en la forma en que ha sido promulgado, aun si tiene por consecuencia uña'opresión o injusticia, especialmente cuando tal opresión o in-*428justicia resulta ocasional y excepcional.Una vez se adujo que las cortes podían mitigar el rig'or de estatutos severos, adop-tando una regia de interpretación equitativa por virtud de la cual podían introducirse excepciones a tales estatutos. Pero la proposi-ción, no importa cómo haya sido una vez resuelta o considerada, de que las cortes, en lo que se considera como interpretación equi-tativa o algo así, pueden, contrario a la letra clara de un estatuto y contrario a la intención claramente expresada por su fraseología, mitigar la ‘violencia de la letra del estatuto,’ introduciendo excep-ciones que el estatuto mismo no contiene, a fin de remediar la si-tuación en casos de severidad o de inconveniencia, ha sido rechazada desde hace mucho tiempo y muy frecuentemente para que ahora sea objeto de seria argumentación o dudas. Tal doctrina, si alguna vez existió, fué posteriormente rechazada y la regla reconocida ahora umversalmente y aplicada es que no importa lo que se haga con la letra de un estatuto, a ésta no puede, según lo expresa Lord Bacon, atribuírsele una intención repugnante.
< t * *X: * iX; ¡X* &
(c * * # m # #< #
“261. — Consecuencias 'perjudiciales o desastrosas en general. — Si la fraseología es clara y la intención manifiesta, no existe, desde luego, campo para las presunciones. Pero si por otra parte el len-guaje no es claro y es obvio que, mediante determinada interpreta-ción de un caso dudoso, grandes intereses públicos serían puestos en peligro o sacrificados, la corte no debe presumir que fué la inten-ción de los redactores de la ley darle tal interpretación. Un estatuto no será interpretado en forma tal que equivalga a un daño público, a menos que sus palabras claras e inequívocas así lo exijan especial-mente si el estatuto ha de servir a intereses particulares. Nin-gún estatuto debe ser interpretado en forma tal que proteja un fraude, pues no debe presumirse que tal fué el propósito de la Le-gislatura. Mas aunque determinada interpretación pueda alentar prácticas fraudulentas, el deber de la corte termina al interpretar el estatuto en armonía con el objeto manifiesto del legislador.”
Si hubiese alguna duda respecto al significado de las sec-ciones 1 y 13, las reglas de interpretación estatutaria aquí invocadas por los peticionarios quizá exigirían que se tomara en consideración la cuestión relativa a irrazonabilidad, ab-surdo, arbitrariedad, desigualdad o injusticia. No son apli-cables, porque conforme hemos resuelto la fraseología de la' *429ley no cía lugar a interpretación estatutaria. Si la ley es o no inconstitucional por entorpecer irrazonablemente el ejer-cicio de la franquicia electoral, es otra cuestión. En ausen-cia de prueba satisfactoria en relación con el menoscabo de cualquier derecho garantizado por la Carta Orgánica, esta corte no tiene facultad p.ara substituir con su criterio el de la legislatura respecto a cuál debe ser la ley. Así pues, en nuestra opinión anterior, después de indicar que los peticio-narios habían dejado de demostrar que la ley era nula por ser una restricción irrazonable del derecho al sufragio, re-solvimos definitivamente la cuestión que los peticionarios aim insisten no fue resuelta, cuando dijimos:
“. . . Enfocado desde cualquier otro ángulo el precepto puede o no ser irrazonable, absurdo, arbitrario o injusto. No está dentro de las atribuciones o potestad de este tribunal modificar o enmendar la ley mediante legislación judicial a guisa de interpretación estatu-taria. ’ ’
No creimos necesario agregar en aquel entonces que el caso de Phelps no tiene conexión alguna con la cuestión aquí presentada. En tanto en cuanto dicho caso se relacione con la cuestión de razonabilidad o irrazonabilidad del requisito estatutorio de que un nuevo partido político deberá haber demostrado su pujanza en una elección anterior antes de tener derecho a un observador en la Junta Insular de Elec-ciones, el mismo tiende a sostener lo razonable de tal re-quisito.
El octavo fundamento de la moción es que esta corte no resolvió la cuestión fundamental relativa a si merced a una interpretación racional del estatuto los peticionarios tenían derecho a un observador con voz pero sin voto. Esto es tan sólo un prefacio a la aseveración adicional de que es regla bien conocida que una corte puede conceder menos de lp que se le pide aun en un procedimiento de mandamus, conforme se hizo en el caso de Martínez Nadal y. Saldaña, supra. Desde luego, según ya hemos indicado, si el Partido Liberal Puertorriqueño hubiese nominado y votado por un Comisio-*430nado Residente en las precedentes elecciones, tal cnal lo hizo el Partido Constitucional Histórico en el caso de Martínez Nadal, entonces esta .corte hubiese librado nuevamente un auto. Ninguna parte del remedio solicitado pudo ser conce-dida a los peticionarios porque éstos dejaron de colocar su ■caso dentro del requisito estatutario esencial que no está sujeto a interpretación y dejaron además de demostrar que dicho requisito estatutario es inconstitucional. *
El noveno motivo de la moción es que esta corte debió haber resuelto la cuestión de constitucionalidad o que debió haber dado una interpretación racional al estatuto aun si las autoridades citadas por los peticionarios solamente enun-ciaban principios generales de derecho constitucional y de interpretación estatutaria. Aquí los letrados de los peticio-narios invocan el artículo 7 del Código Civil que dispone que “El tribunal que rehúse fallar a pretexto de silencio, obscu-ridad o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.” Esta corte resolvió la cues-tión de constitucionalidad en lo que al presente caso se re-fiere al decir que la ley se presume constitucional y que los peticionarios habían dejado de destruir esa presunción. Las reglas de interpretación estatutaria, repetimos, no tienen aplicación a un caso en que no hay cuestión alguna de inter-pretación estatutaria.
Los letrados de los peticionarios no hubieran tenido mo-tivo para quejarse si la moción de reconsideración hubiese sido denegada sin exponer los fundamentos de tal negativa. La respuesta obvia a la solicitud de permiso para radicar alegato sería que se ha hecho tardíamente, y a la solicitud de prórroga para ofrecer evidencia en torno a la existencia de un pacto electoral, que los peticionarios debieron haberse aprovechado de la oportunidad que ya se les había dado. Ello no obstante, se les permitirá radicar su alegato y se les concederá otra oportunidad para demostrar, si pueden, la existencia de un pacto electoral.